                                                                                       FILED
        Case 2:15-cv-00128-NDF Document 201 Filed 01/13/20 Page 1 of 2




                            United States District Court                          1:31 pm, 1/13/20

                              For the District of Wyoming                    U.S. Magistrate Judge




FRANCISCO L. HERRERA and JOANNA
HERRERA, CO-WRONGFUL DEATH
REPRESENTATIVES, for the exclusive
benefit of the beneficiaries of MONICA
HERRERA, deceased, who have sustained
damages from her wrongfully caused death,

              Plaintiffs,

              vs.                                        Civil No. 15-CV-128-NDF

GREGORY BUCKINGHAM and
DEBORAH BUCKINGHAM, et. al,

              Defendants.

 ORDER TO SHOW CAUSE WHY PLAINTIFFS’ COUNSEL DAVID LEWIS
AND EXPERT WITNESS DR. BERNARD CUZZILLO SHOULD NOT BE HELD
 IN CONTEMPT OF COURT FOR VIOLATION OF PROTECTIVE ORDERS


      This matter is before the Court on Triangle Tubes’ Motion for Order to Show cause

why Plaintiffs’ Counsel David Lewis and Expert Witness Dr. Bernard Cuzzillo Should Not

be Held in Contempt of Court for Violation of Protective Orders [Doc. 199]. This case

came before the Court on Plaintiffs’ Complaint [Doc. 1] filed on August 5, 2015,

containing causes of action for wrongful death. The case was terminated on March 29,

2017. On December 20, 2019, Triangle Tube filed the instant Motion. Therefore, any

response was due fourteen days later or by January 3, 2020. To date, neither David Lewis

nor Dr. Bernard have responded.

      Accordingly, the Court orders Plaintiffs’ counsel David Lewis and/or Dr. Bernard

                                            1
        Case 2:15-cv-00128-NDF Document 201 Filed 01/13/20 Page 2 of 2



to show cause, on or before January 22, 2020, why Triangle Tubes’ Motion for Order to

Show cause why Plaintiffs’ Counsel David Lewis and Expert Witness Dr. Bernard Cuzzillo

Should not be Held in Contempt of Court for Violation of Protective Orders [Doc. 199]

should not be granted. This Order shall be served via the Court’s ECF filing system and

via Certified First-Class U.S. Mail to both David Lewis at his business address, and to Dr.

Bernard Cuzzillo at both his last known business address and personal residence.

       Dated this 13th day of January, 2020.




                                   Kelly H.
                                         H RRankin
                                                ki
                                   United States Magistrate Judge




                                            2
